DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 46 and 53-73 filed August 12, 2021 were examined in this final office action necessitated by amendment.
Response to Arguments
Applicant’s arguments, see remarks filed August 12, 2021, with respect to rejections under 35 USC 103 have been fully considered and are persuasive.  Rejections under 35 USC 103 have been withdrawn. 
Applicant is encouraged to schedule a telephonic interview in after-final status. Our goal should be to resolve outstanding issues under 35 USC 101 and 112. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 46, 53 and 55-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 46, 60 and 68:  The purpose of diversifying product recommendations is due to the fact “other users” or “group of users” are social 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46 and 53-73 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without adding significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 46 is directed to a process. Claim 46 is representative of claims 53-73 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
underlined:
46. (Currently amended) A method of recommending products to a user, the method comprising:
obtaining a plurality of product records, where each product record of the plurality of product records comprises product-specific parameters associated with a plurality of different physical activities;
generating a first user profile based on a history of biometric data of the user measured by a user device associated with a first physical activity where the history of the biometric data comprises activity-related parameters measured via a biometric sensor of the user device during the first physical activity;
recommending a first subset of the plurality of product records which are similar to the first user profile of the user device based on a comparison of the product-specific parameters associated with the plurality of different physical activities and the first user profile; and
diversifying the first subset in view of product recommendations for other users by changing a recommendation score of the first subset.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. 
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
46. (Currently amended) A method of recommending products to a user, the method comprising:
obtaining a plurality of product records, where each product record of the plurality of product records comprises product-specific parameters associated with a plurality of different physical activities;
generating a first user profile based on a history of biometric data of the user measured by a user device associated with a first physical activity where the history of the biometric data comprises activity-related parameters measured via a biometric sensor of the user device during the first physical activity;
recommending a first subset of the plurality of product records which are similar to the first user profile of the user device based on a comparison of the product-specific parameters associated with the plurality of different physical activities and the first user profile; and
diversifying the first subset in view of product recommendations for other users by changing a recommendation score of the first subset.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system and sensor device to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
Additional elements are bounded by “quotation” marks that may add significantly more to the abstract idea:
46. (Currently amended) A method of recommending products to a user, the method comprising:
obtaining a plurality of product records, where each product record of the plurality of product records comprises product-specific parameters associated with a plurality of different physical activities;
generating a first user profile based on a history of biometric data of the user measured by a user device associated with a first physical activity where the history of the biometric data comprises activity-related parameters measured via a biometric sensor of the user device during the first physical activity;
recommending a first subset of the plurality of product records which are similar to the first user profile of the user device based on a comparison of the product-specific parameters associated with the plurality of different physical activities and the first user profile; and
“diversifying the first subset in view of product recommendations for other users by changing a recommendation score of the first subset.”

As claimed, “diversifying the first subset in view of product recommendations for other users by changing a recommendation score of the first subset.” is extra-solution activity which fails to add significantly more to overcome the judicial exception. This last step is not integrated into the claim as a whole and does not communicate diversified recommendations to “other users.” Regarding “other users,” the purpose of diversifying product recommendations is due to the fact “other users” are social contacts, e.g. friends, of the user per the instant specification. The claim as a whole fails to integrate social context into the claim as a whole in order to know which “other users” should receive diversified recommendations. Without social context, “other users” can be anyone in a general population of users.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 46 and 53-73 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Closest US Patent/US Patent Publication Prior Art
Bhardwaj et al., US 2014/0052567 recited in paper #20210503 mailed May 12, 2021 is the closest prior art. Forward citations of Bhardwaj and forward/backward citations of Bhardwaj, US 10,956,956, failed to reveal closer prior art. Bhardwaj alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Aytekin et al., PTO-892 Item U, is the closest non-patent literature prior art. Aytekin discloses: The major aim of recommender algorithms has been to predict accurately the rating value of items. However, it has been recognized that accurate prediction of rating values is not the only requirement for achieving user satisfaction. One other requirement, which has gained importance recently, is the diversity of recommendation lists. Being able to recommend a diverse set of items is important for user satisfaction since it gives the user a richer set of items to choose from and increases the chance of discovering new items. In this study, we propose a novel method which can be used to give each user an option to adjust the diversity levels of their own recommendation lists. Experiments show that the method effectively increases the diversity levels of recommendation lists with little decrease in accuracy. Compared to the existing methods, the proposed method, while achieving similar diversification performance, has a very low computational time complexity, which makes it highly scalable and allows it to be used in the online phase of the recommendation process.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,102,559 (Jain et al.) October 16, 2018 “Diversification of Recommendations,” discloses: A recommendation system increases the diversity of item recommendations provided to a target user by using item similarity data to reorder a recommendation set of items complementary to a source item. In one embodiment, the complementary items in the recommendation set are ranked based on a relevance score that represents a degree of relevance to the source item. The ranked recommendation set is then reordered based on overlap scores that represent degrees of similarity between particular items so that adjacent items and/or groups of items have less than a threshold degree of similarity. The overlap scores may be generated based on an automated comparison of user item viewing behavior, item attributes, item content, or based on another measure of item similarity.
US 2015/0278909 (Bax) October 1, 2015 “Techniques for Improving Diversity and Privacy in Connection with Use of Recommendation Systems,” discloses: [0065] FIG. 4 illustrates a block diagram of a system 400 that can implement one or more aspects of a recommendation or recommendation modification system or method according to one embodiment of the invention. Block 402 represents a recommender system, which includes a recommendation engine 404. The recommendation engine includes a social connections reduction algorithm 406. [0066] Block 408 represents recommendations 408, including final recommendations with improved diversity, privacy, or both, relative to recommendations that would have resulted without use of the social connections reduction algorithm.
US 8,838,583 (Fox) September 16, 2014 “Diversity Within Search Result,” discloses: The present disclosure relates to increasing diversity among search results produced by a search query. Each search result is associated with a search relevance score, and results are often ranked by relevance. Embodiments disclosed herein operate to increase the diversity of search results so that the top portion of the relevance ranking is not dominated by many similar items, but instead also includes items that are more diverse. Without this diversity processing, a large number of items that are similar in an attribute such as brand or price may dominate the top ten, top twenty, or even top fifty relevant results. This domination of the top of the relevance range by similar items means that other more diverse items (e.g., different brand, price, etc.) are relegated to being placed farther down in the relevance ranking. Therefore, without diversity processing these diverse items may not be viewed or noticed by users. In the following discussion, a general description of the system and its components is provided, followed by a discussion of the operation of the same.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 10, 2021